per curiam:
El peticionario fue denunciado ante el Tribunal de Distrito, Sala de. Humacao, por una infracción al párrafo Tercero de la Sección 1 de la Ordenanza Núm. 17, aprobada el 24 de febrero de 1961 por el Municipio de Las *568Piedras, consistente dicha violación, según el texto de la denuncia, en que a las 6:30 de la tarde del 26 de agosto de 1961 y “en la salida a San Lorenzo, esquina con calle Barbosa de Las Piedras, ... se encontraba en completo estado de embriaguez alcohólica dando tumbos y zig-zags y molestando a los viandantes ,y demás vecinds del refe-rido lugar con su conducta impropia y desordenada de borracho.” (1)
También se denunció al peticionario por una infracción a la Ley de Armas, consistente en que en el mismo sitio, a la misma fecha y hora, portaba y conducía sobre su persona, para fines de ofensa y defensa, un cuchillo de mesa con hoja de 7 pulgadas de largo y 1 % pulgadas de ancho, arma capaz de causar daño corporal y hasta la muerte de un ser humano, alegándose en la denuncia que al portar dicha arma el acu-sado no lo hacía con motivó ni eñ ocasión de ejercer profe-sión, ocupación, deporte, arte u oficio.
Los casos fueron juzgados en sus méritos conjuntamente y el Tribunal de Distrito lo halló culpable en ambos casos, imponiéndole en el primero una multa de $5.00 y en el segundo una pena de seis meses de cárcel.
En apelación el Tribunal Superior, Sala de Humacao, confirmó ambas sentencias. Expedimos un auto para revi-sar este último fallo.
En su alegato el peticionario imputa como primer error al Tribunal demandado el haber interpretado erróneamente el Artículo 4 de la Ley de Armas, porque el cuchillo en cues-tión era un instrumento de trabajo que se portaba inciden-talmente y en ocasión y con motivo de la labor que desempeñaba el peticionario como matarife o empleado del matadero municipal de Las Piedras.
*569El segundo y último error consistió, según el peticiona-rio, en haber interpretado el Tribunal Superior el párrafo tercero de dicha Ordenanza en el sentido de entender “que bajo la misma el delito se comete por el único hecho de estar un ciudadano borracho.”
. h-4
1. El primer error no fue cometido. La prueba de El Pueblo demostró que entre seis y seis y media de la tarde del 21 de agosto de 1961, el denunciado estaba “borracho” en un sitio público del pueblo dé Las Piedras; que sobre su persona tenía un cuchillo de ■ las dimensiones indicadas en la denuncia; que con él estaba :la señora Dolores Álvarez, su testigo y amiga; que un ciudadano, .de nombre Francisco Colón, se. quejó al. policía Marcelino. Qerena de la conducta del denunciado y con motivo de esa queja el policía Gerena fue al sitio donde se encontraba aquél y le ocupó al denun-ciado el cuchillo “en los momentos en que éste se lo entregara a Esperanza. Álvarez,, procediendo entonces a arrestarlo.”
Si bien , es cierto que el propio Artículo 4 de la Ley de Armas no prohíbe la portación o conducción de las armas que menciona “cuando se portaren o condujeren en ocasión de su uso como instrumentos propios de un arte, deporte,, profesión, ocupación, u ofició”,' aquí quedó satisfactoriamente demostrado, sin que el denunciado probara lo contrario, que éste había terminado su trabajo de matar y pelar reses en el pueblo de Las Piedras, ese día como a las cinco de la tarde, trabajo en el que utilizaba ese cuchillo; que a partir de entonces había transcurrido hora y media sin que él hubiese regresado a su hogar; que en algún sitio entre el matadero y el pueblo, o ya en el mismo pueblo, él se había dado a la tarea de ingerir licor, en vez de irse directamente a su casa; que durante todo esé tiempo él portaba y con-ducía sobre su persona ese cuchillo, dejando de estar ya el *570arma “en ocasión de su uso como instrumento propio” de su ocupación u oficio de matarife. 
Debemos concluir que - cuando . el policía lo sorprende pasando el cuchillo a su amiga, en un sitio público, se había colocado fuera de la protección que la ley le ofrecía respecto a ese cuchillo mientras lo estuviera portando o conduciendo en ocasión de su uso como instrumento propio de su oficio.
Si fue cierto, como dijo la señora Álvarez, que el denun-ciado, antes de que el policía llegara, le había entregado el cuchillo para que se lo llevara a su casa, esta circunstancia, este encargo, lo que demuestra es la existencia de la inten-ción que él tenía de no regresar por entonces a su hogar. 
II
2. A nuestro juicio el segundo error fue cometido. Todo lo que el policía declaró respecto a la denuncia por infracción a la Ordenanza Municipal, fue que “al llegar al sitio encon-tró el acusado borracho ...”.• La Ordenanza prohibe la presencia en sitios públicos de borrachos, locos y mujeres escandalosas que no se conduzcan decentemente. Este ele-mento de conducta no fue en forma alguna probado. El simple hecho de encontrarse borracho un ciudadano no está penalizado por esa ordenanza.(2)

Por lo expuesto se modificará la sentencia del Tribunal Superior, Sala de Humacao, para dejarse sin efecto en cuanto confirma la dictada por el Tribunal de Distrito, Sala de Humacao, declarando culpable al denunciado en él caso Núm. 61-1055, sobre Infracción a la Ordenanza Municipal de Las Piedras, Núm. 17, aprobada el 2U de febrero de 1961, y se confirmará en cuanto la. misma confirma la dictada por él Tribunal de Distrito, Sola de Hmnacao, él 16 de noviembre de 1961, en el caso contra el.peticionario, Núm. 61-1056, sobre Infracción al Artículo U de la Ley de Armas de Puerto Rico.


 El párrafo tercero de esa Ordenanza dice como sigue:
“Se prohibirá con todo vigor y será ilegal la presencia en la plaza pública de las tertulias de las personas que se dedican a ingerir cualquier clase de bebida embriagante'; disponiéndose que se prohíbe, además, la presencia en los sitios públicos de la ciudad de borrachos, locos y muje-res escandalosas siempre que no se conduzcan decentemente.” (Énfasis suplido.)


(2)E1 Procurador General acepta en su alegato — págs. 7-9 — que este segundo señalamiento de error está bien planteado y que se allana al mismo exponiendo que los hechos denunciados no fueron probados en ese caso.